            Case 6:21-cr-00135-AA       Document 1      Filed 04/15/21     Page 1 of 3


                                                                            FILED15 APR ·2115:47 llSI!C-�£
                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     EUGENE DIVISION


UNITED.STATES OF AMERICA                      6:21-CR-00135-AA

                v ..                          INDICTMENT

JAMES BURTON PATTON III,·                     18 u.s.c. § 1343      18
                                              u.s.c. § 1030
                · Defendant.



                                THE GRAND JURY CHARGES:

       1.       Beginning in or about 2013 and continuing through October 2017, in the District

of Oregon, Defendant JAMES BURTON PATTON III did knowingly devise and intend to

devise a scheme and artifice to defraud and to obtain money and property by means of materially

false and fraudulent pretenses, representations, promises, and omissions of material facts.

                                       Scheme to Defraud

       2.       Defendant was the President of Sandpiper Timeshare Owner's Association

("STOA") in Lincoln City, Oregon starting in 2012 and ending in September 2017. STOA

members pay fees and assessments to STOA to cover the cost of operation and maintenance at

the property.

                As President, Defendant had access to STOA's Columbia Bank account and

possessed the ATM card associated with that account.

       4.       It was part of the scheme that Defendant claimed to be using the card for STOA

purposes, but instead was withdrawing cash from ATMs for his personal use.

                                                                                              Page 1
                                                                                      Revised April 2018
              Case 6:21-cr-00135-AA       Document 1      Filed 04/15/21     Page 2 of 3




         5.      It was part of the scheme that, when confronted about the ATM withdrawals,

Defendant created a fictitious QuickBooks user account in the name of a former treasurer for

STOA. Using both his account and then the fictitious account, Defendant ~dded back-dated

invoices to his own business into STOA's QuickBooks accounts to conceal the true nature and

purpose of the ATM withdrawals.

         6.      In total, defendant initiated over 1,'000 ATM withdrawals totaling over $180,000.

                                           COUNTS 1-5
                                           (Wire Fraud) ·
                                         (18 u.s.c. § 1343)

         7.     . Paragraphs 1 through 6 are incorporated herein.

         8.      On or about the dates set forth below in each Count, in the District of

Oregon, Defendant JAMES BURTON PATTON III, having devised and intending to devise

the material scheme to defraud described herein, and for the purpose of executing or attempting

to execute the above-described material scheme to defraud and for obtaining money and property·

by means of materially false and fraudulent pretenses, representations, promises, and omissions

of material facts, knowingly transmitted and caused to be transmitted by means of wire

communications in interstate and foreign commerce certain sounds, signals, and wdtings, either

sent from or received within the District of Oregon, all being Columbia Bank ATM transactions

which were processed by servers located outside the State of Oregon, to wit:

 COUNT              DATE                             WIRE COMMUNICATION

     1         May 3,2016           An ATM withdrawal of $202 from STOA' s Columbia Bank
                                    Account initiated from a restaurant in Silverton, Oregon.
     2         January 9, 2017      An ATM withdrawal of $203.25 from STOA's Columbia Bank
                                    Account initiated from an ATM at a restaurant in Salem,
                                    Oregon.
     3         March 20, 2017       An ATM withdrawal of $203 from STOA's Columbia Bank
                                    Account initiated from a restaurant in Silverton, Oregon.


Indictment                                                                                  Page2
               Case 6:21-cr-00135-AA      Document 1      Filed 04/15/21   Page 3 of 3




     4          July 6, 2017        An ATM withdrawal of $202 from STOA' s Columbia Bank
                                    Account initiated from Chinook Winds.Casino in Lincoln City,
                                    Oregon.
     5          September 5, 2017   An ATM withdrawal of $302.50 from STOA's Columbia Bank
                                    Account initiated from a restaurant in Tigard, Oregon.

         All in violation of Title 18, United States Code, Section 1343.

                                            COUNT6
                     (Accessing Protected Computer in Furtherance of Fraud)
                                        (18 u.s.c. § 1030)

         9.       Paragraphs 1 through 6 are incorporated herein.

         10.      On or about September 24, 2017 and continuing through October 20, 2017, within

the District of Oregon, Defendant JAMES BURTON PATTON III, knowingly and with intent

to defraud accessed a protected computer without authorization and exceeding his authorized

access, and by means of such conduct furthered the intended fraud and obtained something of

value, specifically, altering and inputting false invoices, the value of such was more than $5,000

within a I-year time period, .

         All in violation of 18 U.S.C. §§ 1030(a)(4) and (c)(3)(A).

         Dated: .April 15, 2021

                                                       A TRUE BILL.




Presented by:

SCOTT ERIK ASPHAUG
Acting United States Attorney



GAV     w. BRUCE, OSB# 113384
Assistant United States Attorney


Indictment                                                                                  Page3
